United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10775
                          Summary Calendar



DEBORAH SUZANNE WILLIAMS,

                                    Petitioner-Appellant,

versus

GINNY VAN BUREN, Warden Federal Medical Center Carswell,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CV-390-A
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Deborah Suzanne Williams, federal prisoner # 13252-074,

appeals from the district court’s denial of relief on her 28

U.S.C. § 2241 petition.   Williams is currently confined at the

Carswell Federal Medical Center in Forth Worth, Texas.      She is

scheduled for release in April 2008.

     After being diagnosed with cancer, Williams requested that

the Bureau of Prisons (“BOP”) move in the district court,

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), for a reduction of her


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10775
                                -2-

sentence.   The BOP denied her request for “compassionate

release.”   The BOP stated that it “generally restricts” the

application of 18 U.S.C. § 3582(c)(1)(A)(i) to inmates who have

been diagnosed with medical conditions that are terminal within

one year or who suffer from severely debilitating and

irreversible conditions that render them unable to provide self-

care.   The BOP determined that Williams’s cancer was in remission

and that there was no indication that she could not complete her

sentence.

     Williams does not dispute that her cancer is in remission,

but she contends that, statistically, she will not live much

longer.   She argues that the BOP’s unwritten policy on

compassionate release is not an interpretive rule, but rather is

a legislative rule that exceeds the requirements for

compassionate release as set forth in governing statutes and

regulations and thus violates the “notice and comment”

requirements of the Administrative Procedure Act (“APA”).

Williams requests that the BOP’s denial of her request for a

motion for compassionate release be set aside.

     The APA requires “notice and comment” rulemaking procedures

to be followed whenever rules which affect the rights and

obligations of those being regulated are created.   See Mercy

Hosp. of Laredo v. Heckler, 777 F.2d 1028, 1032 (5th Cir. 1985).

Interpretive rules, however, are exempt from such requirements.

See Phillips Petroleum Co. v. Johnson, 22 F.3d 616, 619-20 (5th
                             No. 04-10775
                                  -3-

Cir. 1994).    “Substantive or legislative rules affect individual

rights and obligations and are binding on the courts.    Non-

legislative rules, on the other hand, genuinely leave the agency

and its decisionmakers free to exercise discretion.”     Texas Sav.

& Community Bankers Ass’n v. Federal Housing Finance Bd., 201
F.3d 551, 556 (5th Cir. 2001)(internal citation and internal

quotation omitted).

     The BOP’s policy of “generally restrict[ing]” compassionate

release to inmates who have been diagnosed with medical

conditions that are terminal within one year, or who suffer from

severely debilitating and irreversible conditions that render

them unable to provide self-care, permits the exercise of

discretion on the part of the bureau and thus is an interpretive

rule.   See id.    Moreover, Williams has not shown that BOP’s

limitation on compassionate release affects her individual

rights.   See id.; Wottlin v. Fleming, 136 F.3d 1032, 1037 (5th

Cir. 1998) (“A convicted prisoner does not have a constitutional

right to be released before the expiration of a valid

sentence.”).     In view of the foregoing, we conclude that the rule

in question is an interpretive rule that is not subject to the

“notice and comment” requirements of the APA, and we AFFIRM the

judgment of the district court.

     AFFIRMED.